 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9

10    NICHOLAS ESTRADA,                                 Case No. 1:18-cv-00599-AWI-SAB (PC)
11                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
12           v.                                         CERTAIN CLAIMS AND DEFENDANTS,
                                                        AND REFERRING MATTER BACK TO
13    CALIFORNIA CORRECTIONAL                           MAGISTRATE JUDGE FOR INITIATION OF
      INSTITUTION, et al.,                              SERVICE OF PROCESS
14
                         Defendants.                    (ECF No. 9)
15

16          Plaintiff Nicholas Estrada is a former state prisoner proceeding pro se and in forma pauperis

17   in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States

18   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On February 12, 2019, the assigned Magistrate Judge screened Plaintiff’s first amended

20   complaint and issued Findings and Recommendations recommending that this action proceed on

21   Plaintiff’s claim against Defendants Bounville and Sullivan for deliberate indifference in violation

22   of the Eighth Amendment, and that all other claims and Defendants be dismissed from the action

23   for failure to state a cognizable claim for relief. (ECF No. 9.) The Findings and Recommendations

24   were served on Plaintiff and contained notice that any objections thereto were to be filed within

25   fourteen (14) days after service of the findings and recommendations. (Id. at 15.)

26          On February 22, 2019, the February 12, 2019 Findings and Recommendations mailed to

27   Plaintiff were returned by the U.S. Postal Service as undeliverable. On February 25, 2019, Plaintiff

28   filed a notice of change of address. (ECF No. 10.) On February 26, 2019, the February 12, 2019
                                                       1
 1   Findings and Recommendations were re-served by mail on Plaintiff at his new address of record.

 2   However, on April 22, 2019, the Court discovered that the Findings and Recommendations served

 3   on February 26, 2019 had been mailed to an incorrect zip code. On April 23, 2019, the Court

 4   corrected the zip code of Plaintiff’s address of record and re-served the February 12, 2019 Findings

 5   and Recommendations on Plaintiff at his corrected address of record.

 6            More than fourteen days have passed since the February 12, 2019 Findings and

 7   Recommendations were re-served, and no objections have been filed.

 8            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

 9   de novo review of this case. Having carefully reviewed the entire file, the Court finds that the

10   Magistrate Judge’s findings and recommendations are generally supported by the record and by

11   proper analysis.

12            However, the Court respectfully declines to adopt the F&R’s analysis with respect to

13   Plaintiff’s request for an intra-district transfer to Bakersfield. Pursuant to Local Rule 120(f), the

14   Court may transfer an action to another “venue” within the Eastern District of California “for

15   good cause” or if a suit is commenced in a venue that is contrary to the provisions of Rule 120.

16   See Local Rule 120(f). In relevant part, Local Rule 120 states that all civil actions arising in Kern

17   County are to be commenced in the Fresno Division. See Local Rule 120(d). Only in criminal

18   matters involving Magistrate Judges is Bakersfield a possible proper venue. Since this case was

19   properly commenced in the Fresno Division, and this case is not a criminal matter, there is no

20   violation of Rule 120(d); this case is properly venued in Fresno. Assuming without deciding that
21   it is possible to transfer this civil matter to Bakersfield, a venue where only a magistrate judge

22   regularly sits, Plaintiff has not shown “good cause” to justify such a transfer. Therefore,

23   Plaintiff’s request for an intradistrict transfer is denied.1

24            With this limitation, the Court will adopt the F&R.

25   1
       Additionally, the F&R stated that discretionary intradistrict transfers are subject to the same considerations as a
     transfer under 28 U.S.C. § 1404. However, § 1404 is not mentioned in Local Rule 120. If the venue provision of
26   Local Rule 120 is not followed, the Court is authorized to transfer the case to the proper division without limitation;
     consideration of § 1404 factors is unnecessary. While the Court agrees that some courts do consider the § 1404
27   factors in deciding a request for intradistrict transfer, and that § 1404 factors may be helpful in determining whether
     there is “good cause” for a transfer under Local Rule 120(f), the Court declines to hold that consideration of § 1404
28   factors is mandatory in order to determine “good cause.”
                                                                 2
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.    The Findings and Recommendations issued on February 12, 2019, (ECF No. 9),

 3               are adopted as discussed above;

 4         2.    This action shall proceed against Defendants Bounville and Sullivan for deliberate

 5               indifference in violation of the Eighth Amendment;

 6         3.    All other claims and defendants are dismissed from this action based on Plaintiff’s

 7               failure to state cognizable claims for relief;

 8         4.    Plaintiff’s request for an intradistrict transfer is denied; and

 9         5.    This action is referred back to the assigned Magistrate Judge for initiation of

10               service of process.

11
     IT IS SO ORDERED.
12

13   Dated: June 10, 2019
                                                SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
